acknowledged service_center advice may be disseminated internal_revenue_service memorandum date feb released sca to gerald s younger program analyst customer service operations t c o a c from subject chief branch general litigation cc el gl br2 significant service_center advice this responds to your request for significant advice dated date disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm f this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue when a tax payment is received from a taxpayer after the period of limitation for collection has expired can the payment be left in the account for the expired period conclusion such a payment is an overpayment which should not be retained in the account for the expired period but should be refunded to the taxpayer credited to another tax period or transferred to an excess collection account as appropriate background this is in response to your request for our advice as to the proper procedure for disposition of tax_payments received from a taxpayer after the period of limitation for collection for the tax period has expired you have informed us that in such situations the service sends a notice to the taxpayer explaining that the collection_period has expired and so the taxpayer is under no obligation to make the payment the taxpayer is asked whether the taxpayer still wishes to apply the payment to the account even though it is not legally required or whether the taxpayer wants the payment refunded or credited to a liability for another tax period however if the taxpayer does not respond the issue arises of how to account for the payment pursuant to current service_center instructions the payment should be transferred from the expired period to which it is originally applied to an account titled excess collection you state that attempting such a transfer creates administrative problems because the current system does not permit a payment to be routinely transferred from a tax period for a closed period since the balance in a closed period is always listed as zero such an attempted transfer creates an unpostable condition which is administratively difficult to resolve you thus ask whether it is permissible to leave such payments in the expired account and not transfer them to an excess collection account discussion this question involves the receipt of a payment for a tax period after the period for collection of such tax_liability has expired pursuant to sec_6502 pursuant to this provision a tax must be collected within years after assessment of the tax any payment of a tax which is collected after the expiration of this period of limitation is an overpayment which entitles the taxpayer to a credit or refund sec_6401 sec_6402 if in connection with the collection of a tax the service recklessly or intentionally disregards any provision of the internal_revenue_code or any regulation thereunder the taxpayer can bring a civil_action for damages against the service sec_7433 we conclude that the current service_center guideline to transfer the overpayment out of the expired tax period in the absence of a taxpayer response is the proper procedure retaining the tax payment in the account for the closed tax period arguably violates the prohibition on collection after the expiration of the collection_period this could be considered an intentional disregard of sec_6502 in connection with the collection of tax which could as a you also state that a systemic change to be implemented in date will resolve this problem by permitting the unpostable condition to be bypassed thus this will only continue to be a problem until the new systemic change is implemented theoretical matter subject the service to a damages action under sec_7433 we thus conclude that the current guideline should not be discarded in order to reduce the administrative problems of effecting the transfer instead an administrative means of transferring the funds should be implemented we also note that in the interests of customer service it is important in these situations to ensure that the service has taken reasonable and appropriate steps to properly locate the taxpayer and to ensure that the taxpayer understands his or her right to receive a refund_or_credit in some cases it may be appropriate to attempt a telephone call since some taxpayers may not read or understand the written notices this request for advice has been assigned to mitchel s hyman and he may be contacted at if you have any further questions thank you for consulting with us s kathryn a zuba cc arlene blume tss supervisor room cc dom fs this document is not to be relied upon or otherwise cited as precedent by taxpayers it is unlikely however that a taxpayer who has not responded to service inquiries will bring such a damages action
